On Application for a Rehearing.
Watkins, J.
In this case, on the 22nd of June, 1S99, as relates to the appointment of a receiver or liquidator, a decree of the court was handed down, which in part, read as follows, viz:
“That the said judgment, in so far as it appoints a receiver or li•quidator, be reversed,'reserving to the State of Louisiana and all other parties in interest all rights under the law relative to the appointment ■of a receiver or liquidator.”
The attorney general and associate counsel have filed an application for rehearing and so 'have counsel for defendants.
*1821The State avers tliat the public interest and particularly the interest of the debenture holders demand a settlement of the question as relates to the appointment oí a receiver or of a liquidator; and it is asked that the liquidator appointed by the Governor be recognized.
These cases were argued la-te -in the session. The argument was directed to the question of the legality vel non of the charter under which the respective companies carried on business.
The illegality of the charter was decreed. The court considered that, as to liquidator or receiver vel non contradictorily with parties in interest, the question can be considered in the District Court, to which the judgment- is remanded for execution.
The whole question as to the appointment of liquidator or receiver is left at large and to be considered as an original question. Whether the appointment of liquidator lies with the Governor, or of receiver with the court, or the parties in interest, we do not determine. It is left as an open question.
The judgment appealed from is affirmed except as specifically reversed or amended.
Rehearings refused.
Monroe, J., takes no part.